Citation Nr: 1751300	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  14-03 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected degenerative changes of the left hip.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disability, and if so whether service connection is warranted.

3.  Entitlement to service connection for allergic rhinitis and sinusitis.

4.  Entitlement to service connection for migraines and headaches.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1983 to October 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office. 

In December 2016 the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing was prepared and added to the record.  

The Board notes that the Veteran has filed a notice of disagreement (NOD) with a September 2014 rating decision concerning 12 issues.  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the U.S. Court of Appeals for Veterans Claims (Court) decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO will be the subject of a later Board decision, if ultimately necessary.

The issue of entitlement to service connection for migraines and headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he wanted to withdraw his appeal on the issue of entitlement an increased rating for service-connected degenerative changes of the left hip.

2.  A January 2005 rating decision denied a claim of entitlement to service connection for a back disability.  The Veteran did not appeal or submit new and material evidence within the requisite period, and therefore the January 2005 rating decision became final.

3.  Evidence received since the January 2005 rating decision is new, relates to unestablished facts necessary to substantiate the claim for service connection for a back disability, and raises the reasonable possibility of substantiating that claim.

4.  The probative, competent evidence supports a finding that the Veteran's back disability is related to his service-connected lower extremity disabilities.

5.  The Veteran does not currently have allergic rhinitis or sinusitis related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an increased rating for degenerative changes of the left hip have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The January 2005 rating decision that denied the Veteran's claim for entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a back disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for entitlement to service connection for a back disability secondary to service-connected disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

5.  The criteria for entitlement to service connection for allergic rhinitis and sinusitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Veteran's perfected appeal formally included a claim of entitlement to an increased rating for degenerative changes of the left hip, but the Veteran and his representative expressly withdrew the appeal on that claim on the record at the beginning of the December 2016 Board hearing.

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made in writing or on the record at a hearing by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

Inasmuch as the Veteran has withdrawn his appeal for entitlement to an increased rating for degenerative changes of the left hip, there is no allegation of error of fact or law in the matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal seeking an increased rating for service-connected degenerative changes of the left hip must be dismissed.
Duty to Notify and Assist

During the December 2016 hearing, the Veteran's attorney noted what he perceived as deficiencies in the October 2015 examination report regarding rhinitis and sinusitis.  First, he noted that the examiner was not an ear, nose, and throat specialist.  The Board is entitled to presume the competence of a VA examiner unless specific challenges to a VA examiner's competency are raised by the Veteran.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  The examiner who conducted the examination was a doctor of osteopathic medicine, which is a fully trained and licensed doctor.  No evidence has been presented to suggest this doctor is not competent to discuss the relationship between a viral upper respiratory infection and future diagnoses of rhinitis and sinusitis, as is the case here.  Thus, the presumption of competency has not been overcome.  Second, the Veteran's attorney noted that the Veteran did not have a military separation physical and was diagnosed with sinusitis in 2001, 2003, and 2004.  As discussed below, the October 2015 examiner was well aware of the Veteran's medical history when offering his opinion on this matter.  Given the above, the October 2015 examination report will be considered as competent and probative evidence.  

Neither the Veteran nor his attorney has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
New and Material Evidence

The RO denied the Veteran's claim of entitlement to service connection for a back disability in a January 2005 rating decision, finding that there was no nexus between the Veteran's spinal disability and active duty service or another service-connected disability.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of notification of the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

The evidence received since the January 2005 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2016).  For example, the Veteran has submitted several nexus opinions from his treating VA physician in 2012, 2013, and 2015.  This new evidence addresses the reason for the previous denial; that is, a nexus to another service-connected disability, and raises a reasonable possibility of substantiating the claim.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.    

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability such as arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Back disorder

The Veteran asserts that his back pain stemmed from his service-connected knee disability as well as his other service-connected lower extremity disabilities.  He has asserted that he began having pain within the last 10 years.  

As it pertains to a current disability, the Veteran has been diagnosed with degenerative arthritis of the lumbar spine.  Therefore, the Board finds that there is a current disability for service connection purposes.

As it pertains to an in-service event or injury, the record is silent for any mention of prolonged back pain during service.  In fact, the Veteran reported in 2013 that he had developed back pain in the early 2000s, several years after separation from service.  He has always asserted that his back disability stemmed from his other service-connected disabilities, rather than from active duty service.  Therefore, the inquiry shifts to whether the Veteran's back disability is caused or aggravated by one of his other service-connected disabilities.

In 2012 and 2013 the Veteran's treating VA physician submitted statements indicating that his back pain was possibly related to his knee condition.

In December 2013 the Veteran underwent VA examination in connection with his claim.  At the time he reported that his back pain had developed in 2009, and he was diagnosed with degenerative arthritis of the lumbar spine.  During the physical examination the Veteran had a full range of motion of the spine, and normal strength and reflexes.  At the end of the examination the VA examiner opined that it was less likely as not that the Veteran's back disability was related to his service-connected condition.  In making this determination the VA examiner noted that the Veteran's back pain improved with conservative treatment despite the Veteran's continued knee pain.  

In February 2015 the Veteran's treating VA physician submitted another statement indicating that he had been treating the Veteran and had reviewed his claims file, and opined that it was at least as likely as not, due to an antalgic gait and weightbearing issues, that the Veteran's lumbar spine osteoarthritis was aggravated or maybe caused by his service-connected ankle, knee, and thigh condition.

In weighing opinions, the Board affords great weight to the Veteran's treating physician's positive nexus opinions.  These opinions are given great weight because they are based on consideration of the relevant history as well as an ongoing treatment relationship with the Veteran.  The Board notes that the VA physician has been treating the Veteran for many years and therefore would have the specific insight into the progress of the Veteran's disabilities.  Conversely, limited weight is given to the VA examiner's negative nexus opinion.  Although the opinion is based on a review of the claims file and a physical examination, the Board notes that the rationale suggests that the Veteran's back condition improved despite the Veteran's ongoing knee disability; this suggests that the back condition was not aggravated by the knee condition, but does not provide rationale that the back condition was not originally caused by the knee condition.  The examiner also did not address any effect by the service-connected ankle, hip, and thigh disabilities.  

In reviewing the sum of the evidence, to include treatment notes, the Veteran's lay statements, and all of the opinions of record, the Board finds that the probative evidence supports a finding of a positive nexus between the Veteran's back disability and his service-connected lower extremity disabilities.  In viewing the evidence in the light most favorable to the Veteran, the Board finds that entitlement to service connection is warranted.  





Allergic rhinitis and sinusitis

The Veteran asserts that he began having problems with his sinuses after he began welding in the military.  He testified that he used over the counter remedies such as nasal spray during service.  

Service records show no treatment or diagnosis for allergic rhinitis or sinusitis.  In November 1985, the Veteran complained of congestion, rhinorrhea, scratchy throat and non-productive cough.  The assessment was ongoing upper respiratory infection, probably viral.  In September 1987 he was again assessed with an upper respiratory infection.  At the time he denied nasal congestion and working with chemicals.  During a periodic examination in October 1988, clinical evaluation of the nose and sinuses was normal.  In a June 1991 report of history the Veteran relayed that he had experienced sinus problems, although it was not noted if this occurred before or during service.

Private treatment records from years after service, but years before he filed the instant claim, do suggest there may have been some issues with sinuses.  A private treatment record in March 2001 notes inactive sinusitis.  Sinusitis was noted on other problem lists and then again in September 2005 the condition was noted as inactive.  A diagnosis of sinusitis is not shown shortly before or since the Veteran filed this claim in 2015.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that there is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim); Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013). 

Service connection for sinusitis cannot be granted as there is no current sinusitis.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

In addition, the evidence of record is against a finding that any current allergic rhinitis or sinusitis is related to the Veteran's military service.  

After examination in October 2015 the Veteran was diagnosed with allergic rhinitis but not chronic sinusitis.  The examiner opined that sinusitis/rhinitis was not at least as likely as not directly related to the Veteran's military service.  By way of history, the examiner noted the 1985 upper respiratory infection, the normal examination in 1988, and the notation of sinusitis in the early 2000's.  The examiner reasoned that the 1985 upper respiratory infection was viral, which is a self-limiting phenomenon, which indicates the in-service condition was acute and transitory.   He further noted that the subsequent pertinent examination revealed a normal clinical evaluation of the nose and sinuses.  Therefore, in consideration of the acute and transitory in-service event and normal subsequent pertinent examination, the examiner opined that a link cannot be established between claimed sinusitis/rhinitis and the current condition.

The Board affords this opinion high probative value as it was offered by a medical professional after examination of the Veteran and in consideration of an accurate medical history as well as the Veteran's lay statements.  The opinion is also supported by a clear rationale that is consistent with other evidence of record.  Notably, the Veteran was diagnosed with upper respiratory infection during service, and not sinusitis or rhinitis.  In addition, later clinical evaluation of the nose and sinuses was normal and no recurrence was noted after that evaluation.  The record does not contain any medical evidence in significant conflict with the opinion offered by the examiner.  

While the Veteran believes that he has allergic rhinitis or sinusitis related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of allergic rhinitis and sinusitis are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of rhinitis or sinusitis is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current allergic rhinitis is not competent medical evidence.  In any event, the Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a finding of service connection, that doctrine is not for application and therefore service connection is denied.  


ORDER

Entitlement to an increased disability rating for service-connected degenerative changes of the left hip is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disability is reopened.  

Entitlement to service connection for a lumbar spine disability as secondary to service-connected disability is granted.

Entitlement to service connection for allergic rhinitis and sinusitis is denied.




REMAND

Remand is necessary for proper development of the issue of entitlement to service connection for headaches and migraines.  

A medical opinion regarding whether the Veteran currently has headaches and/or migraines directly related to service has not been obtained and is necessary before the Board can decide this claim.  The Veteran testified that he had headaches in service after he began working as a welder.  An in-service report of history in connection with an eye examination notes the Veteran's report of having had headaches in the past, although it is not noted if these headaches were before or during service.  The Veteran currently has headaches which he believes stem from his time in service.  Given the above, a medical opinion is necessary.   

The Veteran testified that he sought treatment with VA for headaches shortly after service, and that this could have been within six months of his separation from service in late 1991.  Currently, VA records show complaints of headaches as early as 1994.  It is noted that a June 1994 record indicates a previous note was missing.  The previous note, from May 1994, is of record and reflects the Veteran's complaints of migraines approximately twice per month.  On remand, VA records from October 1991 to May 1994 should be requested.  

The Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from April 2017 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record relevant VA treatment records for the Veteran dated from October 1991 to May 1994 and dated April 2017 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  After records development, send the claims file to a VA examiner for an opinion regarding the etiology of the Veteran's migraines and headaches.  If an examination is deemed necessary to respond to the request, such should be scheduled.  

After review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current headaches are caused by or related to his military service.  

A complete medical rationale must be provided for any opinion expressed.  

3.  After all development has been completed, readjudicate the issue on appeal.  If any benefit sought remains denied, issue the Veteran a Supplemental Statement of the Case and provide a reasonable amount of time to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


